Citation Nr: 0026105	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-15 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
residuals of a mandible fracture with temporomandibular 
dysfunction, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from June 1947 to June 1956.  The record also reflects that 
he served in the United States Naval Reserves from October 
1956 to August 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on May 17, 2000, at which time he 
testified with respect to the issues before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Additional development will be necessary to comply with the 
law, regulations and precedent decisions of the United States 
Court of Appeals for Veterans Claims (the Court).  

Initially, the Board finds that the appellant's increased 
rating claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a disability 
has become more severe is well grounded where the disability 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995), Graves 
v. Brown, 8 Vet. App. 525 (1996).  As the veteran has 
identified records which could possibly make his claim of 
service connection for hypertension well grounded, and as 
these records are in the possession of the United States 
government, the Board believes that attempts must be made to 
obtain these records and associate them with the claims 
folder prior to reaching a decision in this case.  

While the appellant has related the onset of his hypertension 
to his period of active duty in the Navy (June 1947 to June 
1956), he has also alleged that he continued to experience 
problems with high blood pressure during his Naval Reserves 
service.  For example, at his Travel Board hearing in May 
2000, he testified that he was diagnosed with hypertension in 
1984 while on active duty for training.  However, although 
the record reflects that he was a member of the Naval 
Reserves for many years, the evidence before the Board does 
not disclose periods of inactive duty for training, active 
duty for training, active for special work, etc.  
Verification of the appellant's qualifying period(s) of 
active duty for training as a member of the Reserves is 
important because it appears from his contentions that his 
claim is based alternatively on his Reserves service.  Thus, 
the RO should verify all relevant period(s) of qualifying 
"active duty for training" before adjudicating this claim.  
Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
is qualifying service for VA disability compensation 
benefits; this includes any period of active duty training in 
which the individual concerned was disabled from disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a), (d) (1999).

In view of the above, the appellant's claim of service 
connection for hypertension will require readjudication by 
the RO with consideration given to all verifiable periods of 
qualifying active duty service.  The RO is advised to 
readjudicate this claim in accord with the Court's caselaw 
regarding service connection claims based on National Guard 
and/or Reserves military service.  The Court has held that a 
claimant must first establish status as a veteran if his 
claim is based on Guard/Reserves service.  See Laruan v. 
West, 11 Vet. App. 80 (1998) (en banc) (without predicate 
veteran status there is no cognizable claim to be made before 
VA or the Court under title 38).  On this point, the Court, 
citing Laruan, Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996 (table), and 38 
U.S.C.A. §§ 101(2), 101(24) and 1110, stated that in order to 
obtain veteran status based upon a period of active duty for 
training (ADT) or inactive duty for training (IDT), the 
evidence of record must show entitlement to service 
connection by a preponderance of the evidence.

In addition to the above, further development for the purpose 
of obtaining all of the appellant's available personnel and 
any additional medical records from his Naval Reserves 
service is indicated by the record on appeal.  While it 
appears that most of his medical records are on file, it is 
not clear whether VA has all of his personnel and medical 
records from his lengthy service in the Naval Reserves.  
Accordingly, the RO should endeavor to obtain all available 
personnel/medical records corresponding to the appellant's 
military service from the National Personnel Records Center 
or potential custodians of his service medical records.  
Additional development on remand is also in order for post 
service medical records, specifically, the appellant 
indicated on his original claim form (VA Form 21-526) that he 
had been treated in the past at the Naval Dental Clinic in 
Groton, Connecticut.  

With respect to the claim seeking an increased rating for the 
mandible fracture residuals (jaw disability), the Board 
believes that further medical development is in order.  The 
appellant was previously examined for compensation purposes 
for this disability in May 1998, but the Board finds that the 
examination is inadequate for rating purposes because the 
examiner did not provide detailed range of motion test results 
and assessments of pain on motion.  The Board observes that in 
similar cases, the Court has held that disabilities involving 
the temporomandibular joint are entitled to consideration in 
line with the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995) - whether veteran has additional disability as a result 
of weakened movement, excess fatigability, incoordination; 
whether there was any additional range of motion loss due to 
any of the aforementioned factors; and, whether there is any 
additional range of motion loss due to pain on use, including 
flare-ups.  In DeLuca, the Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca, 8 Vet. App. at 
206.  Further, the Board observes that the appellant's claim 
may be entitled to consideration of a separate rating under 
Esteban v. Brown, 6 Vet. App. 259 (1994) for limited motion on 
lateral excursion of the jaw under the "Note" to Diagnostic 
Code 9905.

In view of the above, the RO should schedule the appellant for 
a VA compensation examination in an effort to determine the 
nature and severity of his service-connected jaw disability.  
Specifically, the appellant should be examined by a VA oral 
surgeon to (1) determine to what degree the appellant could 
open his mouth without pain, (2) to comment on whether there 
was any additional limitation of motion due to pain, and if 
so, the degree of such additional limitation, and (3) to 
comment on the degree of any limitation of lateral excursion 
of the jaw and whether this limitation reflected any 
impairment of function beyond that associated with the 
interincisional limitation of motion.  Well-settled case law 
holds that VA cannot rely on an absence of medical evidence or 
unsubstantiated medical conclusions to deny a claim.  See 
Williams v. Brown, 4 Vet. App. 270 (1993) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Hence, the medical 
findings requested by the Board are critical to the 
adjudication of this case because the issue to be decided 
turns on the degree of disability caused by the jaw 
disability.

Further, as this appeal arises from the denial of a higher 
original rating for the jaw disability, the RO on remand must 
consider awarding staged ratings for this disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that a claim for service connection 
for headaches secondary to the service-connected jaw 
disability is reasonably inferred from the appellant's 
contentions, and therefore, this matter will be referred to 
the RO for appropriate development and adjudication.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should seek official 
corroboration of the status (i.e., all 
periods of ADT and IDT) and duration of 
the appellant's military service in the 
Naval Reserves from 1956 to 1987.  The 
actual duration of each and every period 
of ADT and IDT should be specifically 
identified and verified by official 
documents.  In connection with this 
inquiry, the RO should request complete, 
legible copies of any and all personnel 
and additional medical records which 
pertain to the appellant's service in the 
Reserves.  All attempts to secure these 
records should be undertaken, to include 
referrals to all potential custodians of 
his service records, including the 
Commander of the Naval Military Personnel 
Center, the Naval Reserve Personnel 
Center, and the National Personnel 
Records Center.  In addition, the 
appellant should be asked to provide any 
additional service records or other 
official documents pertaining to his 
ADT/IDT status for his years of service 
in the Naval Reserves, to include travel 
authorization papers, drill orders, pay 
statements, etc.  All records received in 
response to the above inquiries should be 
associated with the claims folder.

2.  The RO should make arrangements in 
order to obtain all the records of 
treatment from the Naval Dental Clinic in 
Groton, Connecticut and associate any 
reports generated as a result with the 
claims folder.

3.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA dental examination to 
determine the nature and extent of 
impairment caused by his jaw disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining oral surgeon in 
conjunction with the requested 
examination.  The examiner should 
indicate in his/her report whether the 
claims folder was provided in conjunction 
with the examination and reviewed in its 
entirety.  Appropriate diagnostic tests 
and studies deemed necessary by the 
examiner to render the opinions 
requested, and to assess the severity of 
this disability should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
In addition, the examiner should be 
specifically requested to proffer an 
opinion as to the following: (1) 
determine to what exact degree the 
appellant could open his mouth without 
pain, i.e., range of motion test results 
in millimeters, (2) to comment on whether 
there was any additional limitation of 
motion due to pain, and if so, the degree 
of such additional limitation, and (3) to 
comment on the degree of any limitation 
of lateral excursion of the jaw and 
whether this limitation reflected any 
impairment of function beyond that 
associated with the interincisional 
limitation of motion.  With respect to 
(3), the oral surgeon is specifically 
requested to comment on whether any 
limitation of motion on lateral excursion 
represents a separate disability apart 
from the impaired interincisonal 
limitation.

Moreover, in accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use and provide an opinion as to how 
these factors result in any additional 
functional loss based on limitation of 
motion and/or other function.  If the 
appellant describes flare-ups of pain, 
the examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  The examiner should provide 
complete rationale for all conclusions 
reached.

The appellant should be given adequate 
notice of this examination.  If he fails 
to report for the examination, this fact 
must be noted in the claims folder and a 
copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of the 
examination report to the examining 
physician.

5.  After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the issues set 
forth on the title page with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained as a result 
of this remand.  The readjudication of 
the claim of service connection for 
hypertension should include relevant 
discussion and consideration of the law 
and applicable regulations as well as the 
Court's holding in Laruan, pertinent to 
the alternative theory of entitlement 
based on incurrence during qualifying 
periods of service in the Naval Reserves.  
The readjudication of the appellant's 
increased rating claim should include 
consideration of all applicable laws and 
regulations and applicability of 
"staged" ratings (Fenderson, 12 Vet. 
App. at 119) and separate ratings 
(Esteban, 6 Vet. App. at 261) for limited 
motion on lateral excursion of the jaw 
under the "Note" to Diagnostic Code 
9905.  Any issue that is found to be 
inextricably intertwined should be 
properly adjudicated.  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule, if applicable.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  In addition, the RO should develop 
and adjudicate the appellant's inferred 
claim of secondary service connection for 
headaches, as alluded to above.  All 
contentions, arguments, theories of 
entitlement raised by the appellant 
should be fully addressed by the RO, to 
include on the basis of aggravation under 
the Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  Notice of the RO's 
decision regarding this claim, to include 
notice of appellate rights attaching 
thereto if the decision is in any way 
adverse to the appellant, should be 
furnished in accordance with established 
claims processing procedures.  However, 
this issue should not be certified to the 
Board unless all applicable appellate 
procedures are followed, including the 
completion of the appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 10 -


